 1   ,
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ISAAC MICHAEL CASTILLO,         )   Case No. EDCV 20-0411-JVS (JPR)
                                     )
12                     Petitioner,   )
                                     )   ORDER SUMMARILY DISMISSING
13                v.                 )   PETITION FOR WRIT OF HABEAS
                                     )   CORPUS AND ADMINISTRATIVELY
14   ROBINSON,                       )   CLOSING CASE
                                     )
15                     Respondent.   )
                                     )
16
17        On February 20, 2020, in case number EDCV 20-0346-JVS (JPR),
18   Petitioner filed a Petition for Writ of Habeas Corpus under 28
19   U.S.C. § 2254, and on February 26, the Court ordered Respondent
20   to respond to it.    The next day, the Eastern District of
21   California ordered transferred to this Court an identical habeas
22   petition that Petitioner had erroneously filed there.       This Court
23   received it and opened a new case with the case number in the
24   caption above.    Because the two habeas petitions are identical,
25   the Court dismisses the one filed in this case and will proceed
26   to adjudicate the one in case number EDCV 20-0346-JVS (JPR).
27        For the foregoing reasons, the Petition is SUMMARILY
28   DISMISSED and the Clerk is directed to administratively close

                                          1
 1   this case.   See R. 4, Rs. Governing § 2254 Petitions in U.S.
 2   Dist. Cts. (allowing for summary dismissal of habeas petitions);
 3   C.D. Cal. R. 72-3.2 (authorizing Magistrate Judge to prepare
 4   summary-dismissal order for District Judge’s signature).
 5
 6   DATED: March 12, 2020________________
 7                                  JAMES V. SELNA
                                    U.S. DISTRICT JUDGE
 8
     Presented by:
 9
10
     Jean Rosenbluth
11   U.S. Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
